Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al.  (US Patent Application 2013/0201864) in view of in view of Song et al. (US Patent Application 2014/0362750).
Regarding claim 13 Acharya et al. discloses a method for increasing radio frequency spectrum efficiency in a wireless communication system, comprising (fig. 1, wireless system):  
Acharya et al.  teaches  determining that the detected number of user equipment devices being below a threshold value, and in response thereto, (see fig. 6, [0005-7] determining a metric calculation based on the number of uplink UEs and the number of downlink UEs; and adjusting a number of subframes within a frame based on the metric determination. See also [0038] At 607, the base station passes the results of the calculation to appropriate frame formatting and signal processing modules to adjust the subframes.  The corresponding computational modules of the base station that implements FIG. 6 is given in FIG. 7. This reads on control signal adjustment)
Acharya et al. teaches detecting a number of user equipment devices being served by a first base station of the wireless communication system (see [0006] determining a number of uplink user equipments (UEs) handled by the base station and a number of downlink UEs handled by the base station); 
Acharya et al.  et al. fail to specifically point out reducing periodicity of one or more control signals wirelessly transmitted from the first base station to the user equipment devices as claimed.
 Song et al. teaches reducing periodicity of one or more control signals wirelessly transmitted from the first base station to the user equipment devices, while continuing to wirelessly transmit the one or more control signals from the first base station to the user equipment devices. (see [0231] If the number of UEs reporting the small node 1304 are below a threshold, the serving node can request the small node 1304-1 to go to the off state.  Sending low-density discovery signal. a serving node 1308 or 1304-2 could request that the small node 804 turn on partially by sending low density control signals, such as density reduced CRS, Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), or other discovery signals.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Acharya et al. invention with Song et al. invention because Song et al. invention provides a method performed at a network node for entering the network node into an energy saving mode is provided. (see Song et al. [0018]).
Regarding Claim 14 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 13). 
further comprising including a frame structure message with none or more sub-frames of a first frame wirelessly transmitted from the first base station to the user equipment devices, wherein the frame structure message indicates a location of the one or more  control signals in at least the first frame wirelessly transmitted from the first base station to the user equipment devices( see fig. 6-7, section 607, pass onto frame formatting,  see [0038-39] The frame formatting module 702-3 formats adjusts the number of subframes based on the calculation. The frame format will include the location of the control signals format.  See fig. 1, 2 and 8 where base station communicates with UE.  See fig. 3 for empty subframes and frame structure.)   
Regarding Claim 15 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 14). 
wherein the one or more LTE control signals include one or more synchronization signals ( see [0003] he UE measures signals generated by the BS.  These signals may be synchronization symbols for cellular systems and AP beacons in WLAN systems, and are known as Reference Signals (RS).)
Regarding Claim 16 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 14).  
wherein the frame structure message further indicates a location of at least one of empty subframes and non-transmitted subframes, in at least the first frame frames wirelessly transmitted from the first base station to the user equipment devices (fig. 6-7, see [0038-39] At 607, the base station passes the results of the calculation to appropriate frame formatting and signal processing modules to adjust the subframes.  The corresponding computational modules of the base station that implements FIG. 6 is given in FIG. 7. .  See fig. 1, 2 and 8 where base station communicates with UE.  See fig. 3 for empty subframes and frame structure.  )
Regarding Claim 18 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 13). 
Acharya et al.  teaches at a first one of the plurality of user equipment devices, calculating a time of arrival difference between a first synchronization signal received from the first base station and a second synchronization signal received from a second base station; and at the first one of the plurality of user equipment devices, using the time of arrival difference to maintain synchronization while synchronization signals from the first base station are suppressed(  see [0003] The first action of a UE when the UE is switched on is to associate with a BS.  The UE measures signals generated by the BS.  These signals may be synchronization symbols for cellular systems and AP beacons in WLAN systems, and are known as Reference Signals (RS).  Each BS transmits RS's in the DL channel periodically.)
Regarding Claim 19 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 18). 
wherein the first base station comprises a small cell, and the second base station comprises a macro cell (see fig. 8, Macrocell and Pico cell)).
Regarding Claim 20 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 13).
eliminating transmission of control signals wirelessly transmitted from the first base station to the user equipment devices, to increase radio frequency spectrum efficiency (see [0006] a method of operating a base station, which includes determining a number of uplink user equipments (UEs) handled by the base station and a number of downlink UEs handled by the base station; determining a metric calculation based on the number of uplink UEs and the number of downlink UEs; and adjusting a number of subframes within a frame based on the metric determination)
4.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al.  (US Patent Application 2013/0201864) in view of Seo et al.  (US Patent Application 2014/0050206).

Regarding claim 21 Acharya et al.  disclose a method for increasing radio frequency spectrum efficiency in a wireless communication system, comprising (fig. 1,  wireless system):
generating a first series of  frames for wirelessly transmitting data from a first base station of the wireless communication system to user equipment devices( see [0003] The UE measures signals generated by the BS.) ; and
determining that a number of user equipment devices served by the first base station is below a threshold value (see fig. 6, [0005-7] determining a metric calculation based on the number of uplink UEs and the number of downlink UEs; and adjusting a number of subframes within a frame based on the metric determination. See also [0038] At 607, the base station passes the results of the calculation to appropriate frame formatting and signal processing modules to adjust the subframes.  The corresponding computational modules of the base station that implements FIG. 6 is given in FIG. 7. This reads on control signal adjustment )
Acharya et al. fail to specifically point out and in response to, moving at least one synchronization signal from a first subframe of the frames to a second subframe of the first series of frames, to increase radio frequency spectrum efficiency; generating first frames for wirelessly transmitting data from a first base station of the  wireless communication system to user equipment devices as claimed.
Seo et al.  teaches and in response to moving at least one synchronization signal from a first subframe of the frames to a second subframe of the first frames, to increase radio frequency spectrum efficiency; generating first frames for wirelessly transmitting data from a first base station of the  wireless communication system to user equipment devices( see fig. 14, see [0157] in the secondary cell (i.e., the second cell), a synchronization signal can be shifted (reads on moving) in a unit of subframe or OFDM symbol in a time domain with respect to a synchronization signal transmitted in the primary cell (i.e., the first cell).  )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Acharya et al.  invention with Seo et al.  invention because Seo et al. invention provides a method and apparatus for transmitting a synchronization signal in a carrier aggregation system ( see Seo et al.  [0007]).
Regarding Claim 22 Acharya et al. in view of Seo et al. discloses everything as applied above (see claim 21).

Acharya et al.  teaches introducing a frame structure message on sub-frames of the first series of frames, wherein the frame structure message indicates how the at least one synchronization signal is configured. ( see [0039] The frame formatting module 702-3 formats adjusts the number of subframes based on the calculation.  The Baseband Signal Processing Module 703 processes the results of the frame formatting for signal processing.)
Regarding Claim 23 Acharya et al. in view of Seo et al. discloses everything as applied above (see claim 21).
removing the first subframe from the first series of frames (see [0039] The frame formatting module 702-3 formats adjusts the number of subframes based on the calculation.) 

5.	Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al. (US Patent Application 2015/0208263) in view of Song et al. (US Patent Application 2014/0362750).
Regarding Claim 24 Behravan et al. discloses a method for increasing radio frequency spectrum efficiency in a long term evolution (LTE) wireless communication system, comprising (see [0018] controlling node, efficient and useful measurements of the downlink signals may be achieved and this may in turn improve capacity and efficiency in resource usage in the cluster cell and possibly also in one or more neighboring cluster cells of the cellular network) :
Behravan et al. fail to specifically point out generating LTE frames for wirelessly transmitting data from a first base station of the LTE wireless communication system to user equipment devices; and reducing a density of Cell-Specific Reference Signals in the LTE frames, to increase radio frequency spectrum efficiency, in response to a reduction in a number of user equipment devices being served by the first base station as claimed.
Song et al. teaches generating LTE frames for wirelessly transmitting data from a first base station of the LTE wireless communication system to user equipment devices; and  discontinuing transmission of Cell-Specific Reference Signals in the LTE frames, to increase radio frequency spectrum efficiency, while transmitting user equipment (UE)- specific reference signals,  in response to a reduction in a number of user equipment devices being served by the first base station.(see [0231] If the number of UEs reporting the small node 1304 are below a threshold, the serving node can request the small node 1304-1 to go to the off state (discontinuing transmission of Cell-Specific Reference Signals).  Sending No density discovery signal. Sending No density discovery signal. a serving node 1308 or 1304-2 could request that the small node 804 turn on partially by sending low density control signals, such as density reduced CRS, Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), or other discovery signals.  Therefore, the different control signals can be reduced.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Behravan et al. invention with Song et al. invention because Song et al. invention provides a method performed at a network node for entering the network node into an energy saving mode is provided. (see Song et al. [0018]).
Response to Arguments
In the remarks on pg. 5-7 of the amendment, the applicant contends that Acharya et al. in view of Song et al. does not teach or suggest “determining that the detected number of user equipment devices being below a threshold value, and in response thereto, reducing periodicity of one or more control signals wirelessly transmitted from the first base station to the user equipment devices, while continuing to wirelessly transmit the one or more control signals from the first base station to the user equipment devices. ”
Examiner respectfully disagrees Acharya et al. in fig. 6, [0005-7] determining a metric calculation based on the number of uplink UEs and the number of downlink UEs; and adjusting a number of subframes within a frame based on the metric determination. Also in [0038] At 607, the base station passes the results of the calculation to appropriate frame formatting and signal processing modules to adjust the subframes.  The corresponding computational modules of the base station that implements FIG. 6 is given in FIG. 7. This reads on control signal adjustment.
Song et al. teaches in [0231] If the number of UEs reporting the small node 1304 are below a threshold, the serving node can request the small node 1304-1 to go to the off state.  Sending low-density discovery signal. a serving node 1308 or 1304-2 could request that the small node 804 turn on partially by sending low density control signals, such as density reduced CRS, Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), or other discovery signals. Send low density is a continuation of sending control signals at a lower rate as previous. Therefore claim limitations are not patentable distinct. 
In the remarks on pg. 7-8 of the amendment, the applicant contends that Acharya et al. in view of Song et al does not teach or suggest “further comprising including a frame structure message with none or more sub-frames of a first frame wirelessly transmitted from the first base station to the user equipment devices, wherein the frame structure message indicates a location of the one or more  control signals in at least the first frame wirelessly transmitted from the first base station to the user equipment devices,  wherein the frame structure message further indicates a location of at least one of empty subframes and non-transmitted subframes, in at least the first frame frames wirelessly transmitted from the first base station to the user equipment devices”
Examiner respectfully disagrees Acharya et al. teaches in fig. 6-7, section 607, pass onto frame formatting. In [0038-39] The frame formatting module 702-3 formats adjusts the number of subframes based on the calculation. The frame format will include the location of the control signals format. The base station receives the feedback of UEs and send the frames to UE  as adjusted by format module.  See fig. 1, 2 and 8 where base station communicates with UE.  See fig. 3 for empty subframes and frame structure.  Claim limitation are not patentable distinct. 
In the remarks on pg. 8 of the amendment, the applicant contends that Acharya et al. in view of Song et al does not teach or suggest “calculating a time of arrival difference between a first synchronization signal received from the first base station and a second synchronization signal received from a second base station; ”

Examiner respectfully disagrees Acharya et al. teaches [0003] The first action of a UE when the UE is switched on is to associate with a BS.  The UE measures signals generated by the BS.  These signals may be synchronization symbols for cellular systems and AP beacons in WLAN systems, and are known as Reference Signals (RS).  Each BS transmits RS's in the DL channel periodically.  Theses are sent for synchronization . Therefore, synchronizing base stations by calculating TOA is known and not a patentable distinct claim limitation. 
In the remarks on pg. 9-10 of the amendment, the applicant contends that Acharya et al. in view of Song et al does not teach or suggest “in response to a number of user equipment devices served by the first base station being below a threshold value , moving at least one synchronization signal from a first subframe of the frames to a second subframe of the first frames, to increase radio frequency spectrum efficiency; generating first frames for wirelessly transmitting data from a first base station of the  wireless communication system to user equipment devices”
Examiner respectfully disagrees Acharya et al. teaches in fig. 6 and [0005-7] determining a metric calculation based on the number of uplink UEs and the number of downlink UEs; and adjusting a number of subframes within a frame based on the metric determination.  Also in [0038] At 607, the base station passes the results of the calculation to appropriate frame formatting and signal processing modules to adjust the subframes.  The corresponding computational modules of the base station that implements FIG. 6 is given in FIG. 7. This reads on control signal adjustment) Seo et al.  teaches in fig. 14, and [0157] in the secondary cell (i.e., the second cell), a synchronization signal can be shifted (reads on moving) in a unit of subframe or OFDM symbol in a time domain with respect to a synchronization signal transmitted in the primary cell (i.e., the first cell).  Therefore, the concept of adjusting a synchronization signal in response to UE below a threshold is taught and not patentable distinct. 

In the remarks on pg. 10-11 of the amendment, the applicant contends that Acharya et al. in view of Song et al does not teach or suggest “discontinuing transmission of Cell-Specific Reference Signals in the LTE frames, to increase radio frequency spectrum efficiency, while transmitting user equipment (UE)- specific reference signals, in response to a reduction in a number of user equipment devices being served by the first base station”
Examiner respectfully disagrees Song et al. teaches in [0231] If the number of UEs reporting the small node 1304 are below a threshold, the serving node can request the small node 1304-1 to go to the off state (discontinuing transmission of Cell-Specific Reference Signals).  Sending No density discovery signal. a serving node 1308 or 1304-2 could request that the small node 804 turn on partially by sending low density control signals, such as density reduced CRS, Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), or other discovery signals.  Therefore, the different control signals can be reduced. Therefore claim limitation is taught. 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        September 19, 2022

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478